November 10, 2006


Mr. Matthew Brian Probus
Wauson Probus
Comerica Bank Building
One Sugar Creek Center Blvd, Suite 880
Sugar Land, TX 77478

Mr. Blake Edward Rizzo
Porter & Hedges
1000 Main St 36Th Floor
Houston, TX 77002-6336
Mr.  David  R.  Jones
Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor
Houston, TX 77002

RE:   Case Number:  06-0347
      Court of Appeals Number:
      Trial Court Number:  04-21025

Style:      CHARLES F. HARDY, III
      v.
      INTERNATIONAL INTERESTS, L.P.

Dear Counsel:

      Today the Supreme Court of Texas granted the Joint Motion to  Postpone
Oral  Argument  and  issued  the  enclosed  abatement  order  in  the  above
referenced-cause.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles F.       |
|   |Fulbruge III         |